Citation Nr: 0707153	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-14 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected residuals of histoplasmosis of the lung.

2.  Entitlement to service connection for hypertension, 
including as secondary to the service-connected residuals of 
histoplasmosis of the lung.

3.  Entitlement to service connection for a renal condition, 
including as secondary to the service-connected residuals of 
histoplasmosis of the lung, and as secondary to hypertension.

4.  Entitlement to service connection for a cardiac 
condition, including as secondary to the service-connected 
residuals of histoplasmosis of the lung, and as secondary to 
hypertension.

5.  Entitlement to service connection for a back disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1945 through July 
1946, and March 1951 through March 1954.  He also reported 
service in the U.S. Naval Reserves in 1950, which has not yet 
been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  While the issue of 
service connection for a back disability does not appear on 
the VA Form 8 (Certification of Appeal), the veteran filed a 
timely substantive appeal following the July 2006 Statement 
of the Case.  See the veteran's September 2006 statement.  As 
such, this issue is before the Board at this time.

The appellant filed a motion to advance his appeal on the 
Board's docket.  That motion was granted in February 2007.  
38 U.S.C.A. § 7107 (West 2005); 
38 C.F.R. § 20.900(c) (2006).

The issues of service connection for hypertension, including 
as secondary to the service-connected residuals of 
histoplasmosis of the lung, service connection for renal and 
cardiac conditions, including as secondary to the service-
connected residuals of histoplasmosis of the lung, and as 
secondary to hypertension, and service connection for a back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Residuals of histoplasmosis of the lung are not manifested by 
chronic pulmonary mycosis with minimal symptoms such as 
occasional minor hemoptysis or productive cough at any time 
during the course of this appeal.


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
service connected residuals of histoplasmosis of the lung are 
not met.  38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. § 4.97, 
Diagnostic Code 6834 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a compensable rating for his service 
connected residuals of histoplasmosis of the lung.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The veteran is currently receiving 
a noncompensable rating under 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6834 (2006).  Generally, a disability must be 
considered in the context of the whole recorded history.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.   
See 38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The veteran's lung disorder is rated under diagnostic code 
6834 which addresses histoplasmosis of the lung.  Under DC 
6834, a noncompensable rating is warranted when the 
histoplasmosis is asymptomatic and manifested by healed and 
inactive mycotic lesions.  A 30 percent rating is warranted 
with chronic pulmonary mycosis with minimal symptoms such as 
occasional minor hemoptysis or productive cough.  The veteran 
will receive 50 percent if the evidence shows chronic 
pulmonary mycosis requiring suppressive therapy with no more 
than minimal symptoms such as occasional minor hemoptysis or 
productive cough.  A 100 percent rating is warranted with 
chronic pulmonary mycosis with persistent fever, weight loss, 
night sweats, or massive hemoptysis.  See 38 C.F.R. § 4.97, 
DC 6834 (2006).

The veteran's medical condition is complex.  He is service 
connected for residuals of histoplasmosis of the lung.  His 
treatment records reflect current conditions such as renal 
insufficiency, hypertension, aortic aneurysm, cardiomyopathy, 
and restrictive and obstructive lung disease.  See VA 
outpatient records, August 2005 VA examination report, and 
September 2006 statement from Dr. Wendt.  Service connection 
for the veteran's current hypertension, renal deficiency and 
cardiac disease, as secondary to his service-connected 
histoplasmosis, are addressed as separate issues in the 
remand below.  The current severity of the veteran's 
histoplasmosis is the only matter for consideration in this 
portion of this decision.  

The most recent VA examination, dated August 2005, revealed 
that the veteran has a "rare unproductive cough" and had 
"an episode of hemoptysis" during a cold.  Chest x-ray 
revealed multiple calcified granuloma bilaterally, but no 
evidence of active granulomatous process and no acute 
pulmonary infiltrates.  The examiner opines that past 
histoplasmosis is the likely cause of this, but gives no 
opinion that the residuals are manifested by chronic 
pulmonary with occasional minor hemoptysis or productive 
cough at any time.  

Outpatient treatment notes show that the veteran sough 
treatment from VA for complaints of a non-productive cough of 
5-days duration in April 2005.  Acute bronchitis was 
diagnosed.  

The January 2004 VA examination report is consistent with 
that of August 2005.  The veteran reported an infrequent 
cough with no chest pain or hemoptysis.  Chest x-ray at that 
time also revealed calcifications "indicative of previous 
histo exposure in the past."  The examiner opined that the 
calcifications indicated "previous exposure, not necessarily 
active histo."  The August 2004 VA examination report is 
entirely duplicative in it's observations and conclusions 
regarding the status of the veteran's histoplasmosis, thus is 
of no additional value.

The earliest VA examination report in this appeal period is 
dated June 2001.  At that time, the veteran had no hemoptysis 
or other respiratory symptoms.  The diagnosis was "history 
of histoplasmosis," and no residual effects were reported.  
The examiner seemed to concentrate on the veteran's history 
of living on a farm with chickens, which the veteran has 
repeatedly denied.  This issue has been discussed throughout 
the course of this appeal, however it is not relevant to a 
determination of the appropriate rating for the veteran's 
already service-connected histoplasmosis.

A review of the VA and private outpatient records dating from 
2001 through the present, shows treatment for the conditions 
claimed in the service connection issues, discussed below, 
but none indicate active histoplasmosis manifested by chronic 
pulmonary mycosis with minimal symptoms such as occasional 
minor hemoptysis or productive cough.  The reports of 
occasional bouts of coughing which has been described as 
unproductive do not rise to the level of symptomatology 
required for a grant of 30 percent which required occasional 
minor hemoptysis or productive cough.  Chronic pulmonary 
mycosis is not demonstrated in the medical record.  As such, 
a compensable rating for histoplasmosis is not warranted.  
The veteran's symptoms include only evidence of 
calcifications indicative to past exposure to the disease, 
which warrants a noncompensable rating under DC 6834.  The 
veteran's claim is, therefore, denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for a compensable rating for his 
service connected residuals of histoplasmosis of the lung.  
Sufficient evidence is available to reach a decision and the 
veteran is not prejudiced by appellate review at this time.

VA sent the veteran two letters informing him of the evidence 
necessary to establish an increased rating.  See VA letters 
to the veteran dated September 2003 and October 2005.  The 
veteran was notified of what was necessary to establish his 
claim, what evidence he was expected to provide, and what VA 
would obtain on his behalf.  Both letters also asked the 
veteran to provide VA with any pertinent evidence he may have 
regarding his claim.  Thus, these letters satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2006).  In July 2006 
and October 2006, the veteran was also informed of the type 
of evidence necessary to establish an effective date and 
disability rating, as is required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Any defect with respect to the 
timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The RO obtained several VA examinations throughout 
the course of this appeal and all examination reports are of 
record.  The veteran has been afforded several opportunities, 
but has not notified VA of any additional available relevant 
records with regard to his claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to a compensable rating for the service-connected 
residuals of histoplasmosis of the lung is denied.


REMAND

The veteran is seeking service connection for several 
disabilities including hypertension, a renal disorder, a 
cardiac disorder, and a back disorder.  These issues are not 
ready for final adjudication as the record is not complete.  
In February 1992 the veteran was informed of his entitlement 
to Social Security disability benefits.  To date, it does not 
appear that Social Security records were requested by the RO 
at any time.  These records are important in this matter 
because records from several of the veteran's private 
physicians are not associated with the claims folder.  
Because those physicians are deceased, efforts to retrieve 
them have become futile, but they may be part of the Social 
Security file.  While the Board regrets the delay, a remand 
is required so that all relevant records may be associated 
with the claims folder, especially those that are in close 
proximity in time to the veteran's service.  Under 38 C.F.R. 
§ 3.159(c)(2) (2006), VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, including the Social Security 
Administration.  

The veteran also maintains that he was initially diagnosed 
with hypertension in August of 1954, just five months 
following service.  He recalls that this diagnosis was made 
during a physical for his employer.  An April 2002 statement 
by the veteran's former employer recalls such a diagnosis 
being rendered by a company physician.  A copy of the 1954 
examination is not associated with the claims folder, and at 
no time has the RO followed up with the veteran's former 
employer to determine whether he possesses a copy of that 
August 1954 examination.  Under 38 C.F.R. § 3.159(c)(1) 
(2006), VA has a duty to assist the veteran in obtaining 
relevant records not in the custody of a Federal department 
or agency, including private medical care providers.  Because 
a diagnosis of hypertension in August 1954 is highly relevant 
to the veteran's direct and secondary service connection 
claims, an attempt must be made to obtain the August 1954 
examination.  

The veteran contends that he was hospitalized three times in 
the U.S. Naval Hospital in Guantanamo Bay, Cuba, between 1951 
and 1953.  He has referred to these hospital stays several 
times, most recently in his December 2006 statement.  The 
service medical records include August 1951 treatment records 
from the Guantanamo Bay hospital, but nothing additional. The 
veteran contends that he was informed by the RO that the 
records are not available because of "fire, loss, or never 
being made."  See December 2006 statement.  There is, 
however, no evidence in the claims folder to show an effort 
made by the RO to obtain complete records from the Guantanamo 
Bay hospital.  

The veteran also reported that he served in the U.S. Naval 
Reserves in 1950.  There is no evidence of this service in 
the claims folder.  Under 38 C.F.R. § 3.159(c), the RO must 
assist the veteran in obtaining any service medical records 
from his reserve service.  "VA will make efforts to obtain 
the [veteran's] service medical records, if relevant to the 
claim."  38 C.F.R. § 3.159(c)(3) (2006).  If the records 
cannot be obtained, VA must notify the veteran in oral or 
written form, and, VA will make a record of any oral notice.  
38 C.F.R. § 3.159(e) (2006).  Because there is no apparent 
attempt to obtain all relevant service medical records, a 
remand is required.  VA must attempt to obtain all service 
medical records.  If those records are unavailable, VA must 
notify the veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its 
duty to assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all relevant 
medical records from the Social Security 
Administration, as well as requesting all 
service medical records, including from 
reserve service, from the National 
Personnel Records Center, and/or directly 
from the reserve unit and the U.S. Naval 
Hospital in Guantanamo Bay, Cuba.  
Associate all non-duplicative records with 
the veteran's claim folder.  If no records 
can be obtained, comply with the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006).

2.  Ensure that VA has complied with its 
duty to assist the veteran under 38 C.F.R. 
§ 3.159(c)(1) by following up with his 
former employer in an attempt to obtain 
the August 1954 employment physical that 
is purported to contain the initial 
hypertension diagnosis.  The veteran 
should complete an Authorization to Obtain 
records from the former employer and all 
records obtained must be associated with 
the claims folder.

3.  Readjudicate the veteran's service-
connection claims. If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) and given a reasonable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


